In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-19-00106-CR


                        DESMOND DESHAWN CHEEKS, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 181st District Court
                                       Potter County, Texas
                 Trial Court No. 75,756-B-CR, Honorable Dan L. Schaap, Presiding

                                            June 3, 2019

                                 MEMORANDUM OPINION
                        Before CAMPBELL and PIRTLE and PARKER, JJ.


       Pursuant to a plea bargain agreement, appellant, Desmond Deshawn Cheeks, was

convicted of making a terroristic threat against a peace officer or judge,1 enhanced, and

sentenced to twenty years’ confinement. The trial court’s certification of appellant’s right

of appeal reflects that appellant’s case is a plea-bargain case with no right of appeal and

that appellant waived the right of appeal.                  See TEX. R. APP. P. 25.2(a)(2), (d).




       1   TEX. PENAL CODE ANN. § 22.07(c-1) (West 2019).
Notwithstanding the certification, appellant filed a notice of appeal, pro se, challenging his

conviction.


       We are required by appellate rule 25.2(d) to dismiss an appeal “if a certification

that shows the defendant has the right of appeal has not been made part of the record.”

TEX. R. APP. P. 25.2(d). By letter dated March 28, 2019, we notified appellant of the

consequences of the certification and invited him to file an amended certification providing

a right of appeal or to demonstrate other grounds for continuing the appeal by April 11,

2019. To date, appellant has not filed an amended certification reflecting a right of appeal

or a response to our letter.


       Accordingly, we dismiss the appeal. TEX. R. APP. P. 25.2(d).




                                                         Judy C. Parker
                                                            Justice


Do not publish.




                                              2